SUMMARY ORDER
Nichita and Doina Bucurescu, debtors in a now-defunct Chapter 7 bankruptcy proceeding, appeal from one or more decisions of the district court affirming orders of the bankruptcy court in adversary proceedings brought as part of the Bueurescus’ bankruptcy.
The bankruptcy court dismissed the Bucurescus’ Chapter 7 proceeding in February 2004, before this appeal was filed. The district court dismissed the Bucurescus’ appeal from that dismissal in October 2004, after this appeal was filed, citing the Bueurescus’ failure to file a brief. In re Bucurescu, No. 04 Civ. 3545, 2004 WL 2296326, at *2 (S.D.N.Y. Oct. 13, 2004).
“If an event occurs while a case is pending on appeal that makes it impossible for the court to grant any effectual relief whatever to a prevailing party, the appeal must be dismissed by virtue of Article Ill’s case or controversy requirement.” In re Chateaugay Corp., 10 F.3d 944, 949 (2d Cir.l993)(quoting Church of Scientology v. United States, 506 U.S. 9, 12, 113 S.Ct. 447, 121 L.Ed.2d 313 (1992) (internal quotation marks, internal alteration, and further citation omitted)).
Because the Bueurescus’ Chapter 7 proceeding has been dismissed, and their appeal from that dismissal has also been dismissed, there is no “effectual relief’ that this Court can grant the Bueurescus, even were it so inclined. Cf. In re Bucurescu, 116 Fed-Appx. 303, 304 (2d Cir. 2004). There is no indication that this case involves any “exceptional circumstances” that counsel in favor of a different outcome. See In re Kurtzman, 194 F.3d 54, 58-59 (2d Cir.1999).
We note that we have previously warned the Bueurescus that “future frivolous or vexatious litigation may result in the imposition of additional sanctions,” In re Bucurescu, 116 Fed.Appx. at 304, and have instructed the Clerk of this Court to “refuse to accept for filing any further submissions from appellants related to this bankruptcy, unless they first obtain leave from an active judge of this court to file such papers,” id. We reiterate that warning and that instruction now.
For the foregoing reasons, the appeal is DISMISSED as moot.